Citation Nr: 0508148	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  94-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected rhinosinusitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected chronic prostatitis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, denied the veteran's claims of 
entitlement to disability ratings in excess of 10 percent for 
his service-connected allergic rhinitis and chronic 
prostatitis.  The veteran subsequently perfected a timely 
appeal regarding both of these issues.

In a May 1993 rating decision, the RO granted an increased 
rating of 20 percent for the veteran's service-connected 
prostatitis.  The RO also granted an increased rating of 30 
percent for the service-connected rhinitis, which was also 
recharacterized by the RO as rhinosinusitis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for the service-connected 
rhinosinusitis and chronic prostatitis remained in appellate 
status.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in December 1993, the veteran indicated that he 
wished to appear at a personal hearing before a member of the 
Board.  However, in a signed statement received in February 
1994, the veteran indicated that he instead wished to appear 
before a Hearing Officer at the RO.

The veteran subsequently testified at a personal hearing 
before a Hearing Officer in June 1994.  A transcript of this 
hearing was prepared and associated with the claims folder.

In January 1997, the Board remanded this case to the RO for 
additional evidentiary development.  As will be discussed in 
greater detail below, the requested development was 
completed, and, in January 2003, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it continued to deny 
the veteran's claims for increased ratings.

In April 2003, the Board determined that it was necessary to 
undertake additional development with respect to the claims 
for increased ratings, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  

As a result, the Board determined that it could no longer 
directly undertake evidentiary development with respect to 
veteran's claims.  Accordingly, in December 2003, the Board 
remanded the veteran's claims to the RO for completion of the 
necessary evidentiary development and for initial 
consideration of newly obtained evidence.  

As will be discussed in greater detail below, the requested 
development was completed, and, in October 2004, the RO 
issued a SSOC in which it continued to deny the veteran's 
claims for increased ratings.  The claims folder was 
subsequently returned to the Board for further appellate 
review.

In an October 1995 rating decision, the RO denied service 
connection for impotence, claimed as secondary to the 
veteran's service-connected chronic prostatitis.  He did not 
appeal that decision within one year of receiving 
notification.  Thereafter, in the report of an October 2002 
VA examination, an examiner appeared to suggest that the 
veteran's impotence developed secondary to chronic 
prostatitis.  This matter has not been addressed since then, 
and it is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's rhinosinusitis is manifested by edema, 
congestion, and headaches, but not by the need for repeated 
surgeries or by chronic osteomyelitis, either with or without 
the need for repeated curettage.  

2.  The veteran's chronic prostatitis is manifested by 
urinary frequency requiring him to awaken to void at least 
five times per night, but not by urination at intervals of 
one hour or less; the wearing or use an appliance; the 
wearing of absorbent materials; obstructive voiding requiring 
catheterization or resulting in marked obstructive 
symptomatology, or urinary tract infections.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the service-
connected rhinsinusitis, currently evaluated as 30 percent, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6510 (1996); 38 C.F.R. § 4.7, 4.97, 
Diagnostic Code 6510 (2004).

2.  The criteria for an increased rating of 40 percent, but 
no more, for the service-connected chronic prostatitis, is 
met under the rating criteria that became effective on 
February 17, 1994.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 
38 C.F.R. § 4.115a, Diagnostic Code 7527-7512 (1993); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in February 2004 
in which the RO advised the appellant that he should identify 
or submit the names of all health care providers who have 
treated him for his service-connected disabilities in order 
to substantiate his claims for increased ratings.

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The appellant was also advised to identify 
any additional evidence that he believed might be relevant to 
his claims and what VA would do to assist him in the 
development of his claims.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the ROIC initially 
adjudicated his claims in the November 1990 rating decision.  

Furthermore, the notice letters provided to the appellant 
were provided by the AOJ prior to the most recent transfer of 
his case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for the 
veteran to undergo VA examinations to determine the severity 
of his service-connected disabilities in May 1992 and October 
2002.  The reports of these examinations were obtained and 
associated with the claims folder.

Furthermore, the Board notes that this case was remanded in 
December 2003 so that the RO could obtain the veteran's 
treatment records from the VA Medical Center (MC) in San Juan 
and provide him with the opportunity to identify any 
additional health care providers who treated him for his 
service-connected disabilities.  

The record reflects that the RO complied with the Board's 
instructions by obtaining the veteran's records from the San 
Juan VAMC and by asking the veteran to complete authorization 
forms so that VA could obtain the records of any additional 
health care providers who treated him for his disabilities.  
The veteran subsequently responded to the RO's request by 
completing an authorization form; however, he did not 
identify any health care providers other than the VAMC in San 
Juan.

Consequently, the Board finds that VA has complied with the 
duty to assist requirements of the VCAA by arranging for the 
veteran to undergo medical examinations to determine the 
severity of his service-connected disabilities and by 
obtaining all relevant records that have been identified by 
the veteran.

In summary, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

II.  Entitlement to an increased evaluation for service-
connected rhinosinusitis

The veteran is seeking an increased rating for his service-
connected rhinosinusitis.  He essentially contends that the 
disability is more severe than is contemplated by the 30 
percent disability rating currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's disability is currently evaluated as 30 percent 
disabling by analogy to 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6510, chronic pansinusitis sinusitis.  

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for respiratory disorders, effective October 7, 
1996.  See 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. 
pt. 4).

The Board also notes in passing that the veteran was provided 
notice of change in regulations in the January 2003 SSOC.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393- 
394(1993).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise. 

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15. 

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments, and, indeed, the final rule states: "This 
amendment is effective October 7, 1996." See 61 Fed. Reg. 
46,720 (1996).

However, the Board notes that none of the above cases or 
General Counsel opinions specifically prohibit the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  Thus, the Board 
believes that rule that the veteran is entitled to the more 
favorable of the two versions of a regulation that was 
revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-
80 (1997) (applying "more favorable version" rule to periods 
both before and after effective date of new criteria 
pertaining to mental disorders); VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change).

Consequently, the Board finds that the pre-October 1996 
rating criteria may apply to his claim for the entire period 
that it has been pending, if they are more favorable than the 
criteria currently in effect.  However, the latter criteria 
may be applied only to the period since October 7, 1996, as 
it cannot be applied retroactively.

Prior to October 7, 1996, the criteria for rating sinusitis 
(Codes 6510 through 6514) provided for a 10 percent rating 
for disability from sinusitis that is moderate, with 
discharge or crusting or scabbing, and infrequent headaches.  
A 30 percent evaluation was assigned for disability that is 
severe, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent rating was warranted for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97 (1996).

Under the amended rating criteria for sinusitis (Codes 6510 
through 6514), a 10 percent rating is in order for sinusitis 
with one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Sinusitis warrants a 30 percent 
rating when the evidence demonstrates three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Following radical surgery with chronic 
osteomyelitis or, near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries, a 50 
percent rating is warranted.  Notes specify that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97 
(2004).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting an 
increased rating for the service-connected rhinosinusitis 
under either the old or revised version of the rating 
criteria.  In essence, the Board finds that the veteran's 
rhinosinusitis has been manifested by symptomatology 
consistent with no more than a 30 percent rating under the 
old version of DC 6510 for the entire period this claim has 
been pending, and that it has also been manifested by 
symptomatology consistent with no more than a 30 percent 
under the new criteria for the period since October 7, 1996.

In reaching these conclusions, the Board found the most 
probative evidence of record to be the reports of VA sinus 
examinations conducted in January 1992 and October 2002, as 
well as the veteran's VA treatment records since 1989.

For example, in the report of the veteran's January 1992 VA 
examination, it was noted that he was complaining of sneezing 
episodes, edema, nasal stuffiness, watery nasal discharge, 
and headaches.  Examination revealed no pathology in the 
floor of the nose, the sphenoethmoidal recess, or the 
olfactory area.  Congestion was noted in all turbinates.  The 
examiner also found that the inferior meatus and middle 
meatus were blocked, and that the septum was midline.  The 
examiner also found no deformities in the external nose, and 
that the nasal vestibule was symmetrical.

The examiner summarized his objective findings as being 
infraorbital edema and congested turbinates with watery 
discharge.  The examiner noted diagnoses of chronic maxillary 
and sphenoid sinusitis with functional impairment of the 
nose, but no cosmetic impairment.  X-rays obtained after the 
examination showed opacification of the maxillary and 
sphenoid sinuses consistent with chronic sinusitis.

In the report of his October 2002 VA examination, it was 
noted that he had complained of recurrent nasal stuffiness 
and sneezing episodes.  It was also noted that he had 
undergone septoplasty in February 2002 for a deviated nasal 
septum.  The examiner specifically indicated that the veteran 
reported occasional headaches, but that there were no 
incapacitating episodes.  Examination revealed no tenderness, 
crusting, or purulent discharge, and no nasal obstructive.  
However, the examiner noted that there was interference with 
breathing through the nose when the turbinates were engorged.  
The examiner noted a diagnosis of allergic rhinitis, post 
septoplasty status.

VA treatment records indicated that the veteran in fact 
underwent a septoplasty in December 2001 for a deviated nasal 
septum.  Subsequent treatment records dated in 2002 refer to 
the veteran having undergone a septoplasty in December 2001, 
but there is no indication of any further surgery having been 
performed.  

The remaining VA treatment records dated since 1989 reveal 
occasional complaints of nasal congestion and obstruction, 
and an August 1997 clinical record contains a finding of 
minimal inflammatory changes.  However, these records are 
essentially negative for findings of chronic osteomyelitis 
requiring curettage.  Although clinical records dated in 
December 2001 reveal findings of a nasal polyp, remaining 
treatment records are negative for any such findings.

These records are also negative for any complaints of 
headaches, pain and tenderness of the affected sinuses.  As 
noted, there is no record of the veteran having undergone any 
surgery related to his sinusitis other than the December 2001 
septoplasty.

In light of the aforementioned evidence, the Board concludes 
that the criteria for a 50 percent disability rating under 
the old version of DC 6510 are not met.  As noted, the 
medical evidence does not show that the veteran's disability 
has been manifested by chronic osteomyeletisis requiring 
curettage, or that his sinusitis has required repeated 
surgeries. 

Furthermore, although the veteran has repeatedly complained 
of headaches, nasal congestion, and discharge, the Board 
finds that these symptoms are already contemplated by the 30 
percent rating under the old criteria, which is assignable 
for severe symptomatology, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.

In the absence of evidence showing that his disability has 
been manifested by chronic oesteomyelitis requiring 
curettage, or evidence of repeated surgeries, the Board finds 
that the preponderance of the evidence is against granting an 
increased rating under the old criteria of DC 6510.

With respect to the revised criteria, the Board again notes 
that the veteran's disability has not been shown to be 
manifested by chronic osteomyelitis, either before or after 
his December 2001 surgery.  Although the veteran has 
complained of headaches, objective VA examination 2002 was 
negative for findings of tenderness or discharge, and the 
record shows disability has not required repeated surgeries, 
as required for a 50 percent rating under the revised 
criteria.  Thus, the Board concludes that the preponderance 
of the evidence is against granting a 50 percent rating under 
the revised criteria for the period since October 7, 1996.

The Board is cognizant that the service-connected disability 
was originally characterized by the RO as allergic rhinitis.  
The Board is also cognizant that clinical records from the 
veteran's December 2001 surgery show that the procedure was 
in part performed due to the presence of a nasal polyp.  For 
these reasons, the Board has considered whether a separate 
disability rating is warranted under the criteria of 
38 C.F.R. § 4.97, DC 6522 (2004), which provides for the 
assignment of a 30 percent rating for allergic or vasomotor 
rhinitis manifested by polyps.  

However, the Board notes that, except for the December 2001 
clinical notes, the medical evidence of record is entirely 
negative for any other findings of nasal polyps.  No polyps 
are noted in the other treatment records associated with the 
claims folder, and no polyps were noted during his 1992 or 
2002 examinations.  For these reasons, the Board concludes 
that the preponderance of the evidence is against the 
assignment of a separate rating under DC 6522.

In addition, the Board finds that separate disability ratings 
of 10 percent under DC 6522 for rhinitis manifested by nasal 
obstruction is not warranted because the evidence has not 
demonstrated that the veteran's disability is manifested by 
greater than 50 percent obstruction on both sides.

In summary, the Board concludes that the preponderance of the 
credible and probative evidence of record is against the 
assignment of an increased rating for the service-connected 
rhinosinusitis under both the old and revised criteria.  
Therefore, the benefit sought on appeal is denied.

III.  Entitlement to an increased evaluation for service-
connected chronic prostatitis

The veteran is also seeking an increased rating for his 
service-connected chronic prostatitis, which is currently 
evaluated as 20 percent disabling under the criteria of 
38 C.F.R. § 4.115b, DC 7512.  

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, which is during the pendency of this appeal.  

As discussed in detail above, the Board finds that the pre-
February 1994 rating criteria may apply to his claim for the 
entire period that it has been pending, if they are more 
favorable than the criteria currently in effect.  However, 
the latter criteria may be applied only to the period since 
February 1994, as it cannot be applied retroactively.  See 
VAOPGCPREC 3-2000.

The Board notes that the veteran was provided notice of the 
change in the regulations in the January 2003 SSOC.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard, supra.

Under the old rating criteria in effect prior to February 17, 
1994, prostate gland injuries, infections or hypertrophy, and 
such are evaluated under the criteria for chronic cystitis, 
depending upon chronic disturbance of the bladder.  38 C.F.R. 
§ 4.115a, DC 7527 (1993).  Chronic cystitis is rated 10 
percent where the condition is moderate, with pyuria and 
diurnal and nocturnal frequency.  A 20 percent rating 
requires a moderately severe condition, with diurnal and 
nocturnal frequency with pain, tenesmus.  A 40 percent rating 
is assigned where the condition is severe, with urination at 
intervals of one hour or less, and contracted bladder.  A 60 
percent is warranted where incontinence exists, requiring the 
constant wearing of an appliance.  38 C.F.R. § 4.115a, DC 
7512 (1993).

Under rating criteria in effect since February 17, 1994, 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals, and such are to be evaluated under 
criteria pertaining to "voiding dysfunction" or "urinary 
tract infection," whichever is predominant.  38 C.F.R. § 
4.115b, Code 7527 (2004).

Under the rating criteria in effect since February 17, 1994, 
"voiding dysfunction" is further classified as involving 
urine leakage, urinary frequency, or obstructive voiding.  
Voiding dysfunction involving urine leakage (including 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence) is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than twice a day; and such is 
rated 40 percent when requiring the wearing of absorbent 
materials which must be changed from two to four times per 
day.  

Voiding dysfunction involving urinary frequency is rated 10 
percent when there is a daytime voiding interval between two 
and three hours, or awakening to void two times per night; a 
20 percent rating is assigned when there is a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night; and a 40 percent rating is 
assigned when there is a daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night. 

Voiding dysfunction involving obstructed voiding is rated 10 
percent when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with one or more of other listed symptoms; a 30 percent 
rating is assigned when there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 
4.115a (2004).

For urinary tract infection, a 10 percent rating is assigned 
for long term drug therapy, 1-2 hospitalizations per year and 
/or requiring intermittent intensive management.  A 30 
percent rating contemplates recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 
two/times a year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115a (2004).

For the reasons and bases set forth below, the Board 
concludes that the preponderance of the evidence is against 
granting an increased rating for the service-connected 
prostatitis under the old version of the rating criteria.  In 
essence, the Board finds that the prostatitis has been 
manifested by symptomatology consistent with no more than a 
20 percent rating under the old criteria for the entire 
period this claim has been pending.

In this regard, the Board found the most probative evidence 
of record to be the reports of VA genitourinary examinations 
conducted in May 1992 and October 2002.  In the report of his 
May 1992 VA examination, it was noted that the veteran was 
complaining primarily of urinary incontinence and nocturia.  
Specifically, he reported urinating eight to ten times per 
day, and five times per night.  The examiner noted that his 
prostate was painful and mildly enlarged.  However, 
examination revealed a normal penis, scrotum, and testes, and 
rectal examination revealed no mass or palpable nodule.  The 
veteran reported suprapubic pain, and the examiner noted that 
pyuria had been found in July 1990.  It was also noted that 
the veteran was not using pads or appliances.  The examiner 
noted diagnoses of chronic prostatitis and benign prostatatic 
hyperplasia.

During his October 2002 VA examination, the veteran 
complained of urinary frequency and burning.  The examiner 
noted that there was no history of lethargy, weakness, 
anorexia, weight loss, or weight gain.  The veteran reported 
urinating every two hours each day, and six times per night.  
He described his urinary stream as low, and indicated that he 
sometimes had to strain to urinate.  He also reported burning 
and dysuria.  The examiner indicated that the veteran did not 
wear any appliances, but that the veteran reported voiding on 
himself when he could not get to a restroom immediately.

The examiner further indicated that there was no history of 
urinary tract infections, renal colic, or bladder stones, and 
no history of acute nephritis.  There was also no history of 
surgery on the urinary tract except for dilatations, and no 
history of any hospitalizations due to urinary tract disease.  
The examiner indicated that the last dilatation was four or 
five years ago, but that the veteran described having them 
more frequently in the past.  It was noted that no 
catheterization was need, and that examination of the penis, 
testicles, epididymis, and spermatic cords were all normal.  
Rectal exam showed a very large prostate gland.  The examiner 
noted diagnoses of a history of chronic prostatitis, erectile 
dysfunction, benign prostatatic hyperplasia, and a 
questionable urethral stricture.  It was noted that the 
veteran would undergo a uretogram to clarify whether there 
was urethral stricture, but he subsequently failed to report 
for this procedure.

The Board has also reviewed the veteran's VA treatment 
records since 1989.  However, although a history of 
prostatitis is frequently noted, these records are 
essentially negative for any pertinent findings other than 
the veteran's occasional reports of urinary frequency, 
nocturia, and suprapubic pain.  These records are negative 
for any indication that the veteran ever wore absorbent 
materials or required the use of an appliance.

In light of this medical evidence, the Board concludes that 
the manifestations of the veteran's prostatitis are not so 
severe as to warrant an increased rating under the old 
criteria because the veteran has repeatedly indicated during 
VA examination that he is not urinating at intervals of one 
hour or less, and neither VA examination revealed evidence of 
a contracted bladder.  The evidence also establishes that the 
veteran does not require the constant use of an appliance.  

In short, the Board finds that the preponderance of the 
evidence is against granting an increased rating under the 
old criteria of DC 7512.

However, with respect to the new criteria, the Board notes 
that the veteran described having to urinate six times per 
night during his October 2002 VA examination.  This report 
appears roughly consistent with his earlier report of having 
to urinate five times per night that he gave during his 
January 1992 VA examination.  In addition, it also appears 
roughly consistent with testimony provided during a June 1994 
personal hearing at the RO in which he reported urinating six 
to seven times per night.

The Board believes that the veteran's description of 
urinating five or six times per evening is consistent with 
the criteria for a 40 percent rating based on urinary 
frequency, which contemplates having to awaken at least three 
or four times per night to urinate.  Thus, the Board finds 
that the credible and probative evidence supports a grant of 
40 percent under the new criteria for urinary frequency due 
to the veteran's chronic prostatitis.

As discussed in detail above, the revised criteria cannot be 
applied retroactively to the effective date of February 17, 
1994.  Thus, the Board finds that the increased rating of 40 
percent is warranted from February 17, 1994, but no earlier.

The Board notes that a 40 percent evaluation is the maximum 
disability rating available under the new criteria based on 
urinary frequency.  However, the Board has also considered 
whether increased disability ratings may be available under 
the criteria for voiding dysfunction, obstructive voiding, or 
urinary tract infections.

In this regard, as explained in the report of his October 
2002 examination, the veteran has no history of urinary tract 
infections resulting from the service-connected prostatitis.  
Thus, an increased rating under the criteria for urinary 
tract infections is not warranted.

Similarly, although the veteran has described low stream and 
sometimes having to strain to urinate, VA examination has 
revealed no evidence of marked obstructive symptomatology so 
as to warrant an increased rating based on obstructive 
voiding.  In the October 2002 report, the examiner 
specifically noted that the veteran did not require 
catheterization, and he had not undergone dilatation in four 
or five years.  Thus, an increased rating based on 
obstructive voiding is not warranted.

As noted above, disability ratings are available under the 
criteria for voiding dysfunction only if the wearing of 
absorbent materials or the use of appliances is required.  In 
this case, both VA examiners noted that the veteran did not 
use any such devices, and there is nothing in his treatment 
records to suggest that he has ever worn absorbent materials 
or an appliance.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that an increased rating is 
warranted for the veteran's chronic prostatitis under the old 
criteria for the genitourinary system.  However, the Board 
also finds that the evidence supports the grant of an 
increased rating of 40 percent for the veteran's chronic 
prostatitis based on urinary frequency under the criteria 
that became effective February 17, 1994.  To this extent, the 
benefit sought on appeal is granted.


ORDER

Entitlement to an increased evaluation for service-connected 
rhinosinusitis, currently evaluated as 30 percent disabling, 
is denied.

Entitlement to an increased evaluation of 40 percent for 
service-connected chronic prostatitis, is granted, effective 
February 17, 1994, subject to the laws and regulations 
governing the award of monetary benefits..



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


